Citation Nr: 1045830	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  06-03 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for a neck disability due to surgery performed at a VA medical 
facility.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for a mental disability, to include organic brain injury and 
psychiatric disability, due to surgery performed at a VA medical 
facility.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant, Appellant's Son, and L.F.


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from August 1973 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The case 
was previously before the Board in February 2008 when it was 
remanded for additional development of the evidence.  The case 
was again remanded by the Board in March 2010 to complete 
essentially the same development, which had been not been 
completed due to confusion regarding the Veteran's correct home 
address at that time.

The Veteran testified at a Board hearing in January 2008.  A 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board briefly notes that the Veteran's claims on appeal 
require a showing that he suffers from a claimed disability as a 
result of VA treatment, due to carelessness, negligence, lack of 
proper skill, error in judgment, or some other incident of fault 
on the part of VA, or as a result of an event that was not 
reasonably foreseeable.

With regard to the Veteran's claim of entitlement to benefits 
based upon mental disability, the Board's prior remand directives 
sought a VA examination to address key questions at issue in the 
matter.  The resulting April 2010 VA psychological examination 
report states that the Veteran has a cognitive disorder, "also 
has a mood disorder, and his depressive symptoms seem to be 
related to his current medical situation ... and the ongoing nature 
of his medical issues."  The Board also observes that the 
examiner comments that the Veteran's cognition may have declined.  
The examining psychologist concludes that the Veteran does not 
have PTSD, but does have "persistent depressive symptoms which 
are more likely than not (more than 50%) directly related to his 
medical condition and subsequent surgical procedure he had in 
1997.  He sees that his life changed after that point...."

This finding is highly significant in that it newly establishes a 
basis in the record for potentially finding that the Veteran has 
a mental disability causally connected to the medical issues 
associated with the September 1997 surgery.  This adds emphasized 
importance to the question, then, as to whether any medical 
disability associated with that surgery was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or some other incident of fault on the part of VA, or 
as a result of an event that was not reasonably foreseeable.  
However, no medical evidence currently of record adequately 
resolves that question sufficiently to permit final appellate 
review of the issue at this time.  None of the VA examination 
report content produced in response to the Board's prior remand 
directives makes any clear statement squarely addressing whether 
the September 1997 VA surgery involved any carelessness, 
negligence, lack of proper skill, error in judgment, or some 
other incident of fault on the part of VA, or whether any 
disability is a result of an event that was not reasonably 
foreseeable.

Significantly, the Board notes that since the time of the VA neck 
surgery the Veteran has had, by some accounts, significant pain 
and symptomatology associated with his neck disability.  He began 
wearing a cervical collar following the surgery, and has had 
consistent symptom complaints, featuring pain, since that time.  
In light of the new psychological medical opinion in the April 
2010 report, it is now of heightened importance for the Board to 
develop evidence presenting a clear and direct determination of 
the significance of the September 1997 VA neck surgery in the 
etiology of the Veteran's pertinent current medical disabilities.

There are additional reasons for the Board to seek further 
development with new medical opinions in this case.

The Board's February 2008 remand of this claim presented a 
detailed discussion of essential medical questions raised by the 
evidence of record and the Veteran's key contentions.  The 
Board's remand directed that the Veteran should be afforded new 
VA examinations by appropriate specialists for the purpose of 
determining: 1) whether the Veteran has any current disability 
that is etiologically related to the cardiovascular disruption 
that occurred in connection with the VA surgery performed in 
September 1997, 2) whether the Veteran has any current neck 
disability that is etiologically related to the VA surgery 
performed in September 1997, and 3) whether the Veteran suffers 
from any psychiatric disability that is etiologically related to 
the VA surgery performed in September 1997.  Additionally, the 
requested examination reports were to specifically address 
whether any pertinent disability found to exist due to the 
September 1997 surgery was proximately caused by either (i) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
facility care or medical treatment, or (ii) an event not 
reasonably foreseeable.

One of the resulting April 2010 VA examination reports, labeled 
as an examination with two focuses: the neck and the heart, 
discusses the pertinent history and current clinical findings 
before turning to an attempt to provide a medical opinion.  
However, the report appears to misinterpret key elements of the 
Board's questions, and fails to adequately resolve the questions 
posed.

The Board's questions associated with the VA examination request, 
consistent with the Veteran's contentions concerning his neck, 
contemplates the need for a determination as to whether any 
orthopedic disability or neurological disability has resulted 
from the Veteran's September 1997 surgery.  One of the Veteran's 
contentions is that the September 1997 neck surgery was performed 
incorrectly, resulting in new or aggravated neck pathology in 
orthopedic and/or neurological aspects.  The April 2010 VA 
examination report addressing the Veteran's neck does not 
adequately address the orthopedic aspect of the issue.  The 
report states that the examiner believes he was asked to comment 
upon whether the patient has "cardiac or neurological disability 
from surgery in 1997," and the examiner provides an answer to 
this question without adequately considering the orthopedic 
aspect of the issue.

The Board's February 2008 remand asked for an orthopedic 
specialist's opinion addressing the neck.  The March 2010 
reiteration of the examination request simply asked for an 
"appropriate" specialist to opine as to whether the Veteran has 
a current neck disability due to the September 1997 surgery.  In 
both remands, the Board asked the essential question: Is there a 
50 percent probability or greater that the Veteran incurred a 
chronic neck disability or suffered additional neck disability as 
a result of the September 1997 VA neck surgery?  The question is 
not limited to consideration of neurological deficits.

Furthermore, the Board's remand specifically directed that: 

In answering this question, the examiner is asked to 
address the Veteran's use of a cervical collar.  The 
record reflects that the Veteran began to wear a 
cervical collar immediately following the September 
1997 surgery and has regularly worn a cervical collar 
since that time. Please clearly discuss the medical 
purpose served by the cervical collar and explain the 
relevance of the use of the collar, if any, to the 
answer to item (a) above [asking for a determination 
as to whether the Veteran currently has a neck 
disability related to the surgery].

The Board notes, as was discussed in more detail in the February 
2008 remand, that there is conflicting medical evidence in this 
case which presents confusion concerning the nature and etiology 
of any current neck disability, and the Veteran's cervical collar 
is a key element of the evidence raising essential medical 
questions.  However, the April 2010 VA examination report's 
attempt to address the Board's question concerning the medical 
purpose of the cervical collar was addressed only with the 
statement: "He wears a neck collar reportedly for pain -- I 
cannot comment on the medical necessety [sic] for this."

The Board finds that the April 2010 VA examination report does 
not adequately address the essential elements of the inquiry 
directed by the Board's prior remands.  It does not provide any 
medical opinion permitting the Board to ascertain whether the 
Veteran currently suffers from a neck disability of an orthopedic 
nature due to or aggravated by the September 1997 VA neck 
surgery.  It does not attempt to shed light on the significance, 
if any, of the fact that the Veteran apparently began wearing a 
cervical collar just following the surgery through the present 
time.

Furthermore, there appears to have been significant 
misinterpretation of the questions posed by the Board.  The 
examiner begins the medical opinion by stating that he has been 
"[a]sked to comment on whether [patient] has cardiac or 
neurological disability from surgery in 1997."  The Board must 
note that the remand directives did not seek a medical opinion 
specifically concerning whether the Veteran has any cardiac 
disability resulting from the surgery; rather, this is a 
misinterpretation of the Board's request for a medical opinion 
addressing whether the Veteran has any disability (of any nature) 
resulting from the documented cardiac disruption that occurred 
during his September 1997 VA surgery.

The Veteran's contentions in this case do not feature concerns 
with damage to his heart caused by the September 1997 surgery; 
rather, the Veteran contends that he may have organic brain 
damage due to the disruption of his cardiovascular function 
during the September 1997 surgery.  Although the April 2010 VA 
examination report addresses, in general terms, that he does not 
believe that any neurological deficits resulted from the 
September 1997 surgery, it is not clear whether this contemplates 
potential cognitive deficits from any potential organic brain 
injury.  The Board notes that other evidence indicates that the 
Veteran experiences cognitive deficits, with some conflicting 
indications as to the nature and etiology of such deficits.  In 
light of the confusion in this matter and the apparent 
misinterpretation of the Board's remand directive, the Board must 
obtain a medical opinion that more clearly addresses the inquiry 
raised by the prior remand directives.

Where a medical examination does not contain sufficient detail to 
decide the claim on appeal, the examination is inadequate.  See 
Hayes v. Brown, 9 Vet. App. 67, 73 (1996).  Once VA undertakes 
the effort to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, it 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board has 
no discretion and must remand the claim for the Veteran to be 
afforded another VA medical examination.

Finally, the Board notes that the prior remand directives 
included an instruction addressing the Veteran's contention that 
some records associated with his September 1997 VA neck surgery 
have been missing from the claims folder.  The Board directed 
that the RO should take appropriate action to confirm that the 
records of the September 1997 neck surgery in the claims folder 
reflects the complete set of available VA records associated with 
that surgery.  The Board further directed that: "A specific 
determination should be documented in the claims file as to 
whether the claims file contains the complete set of the records 
associated with that surgery."  The Board notes that the RO/AMC 
has now added to the claims file new pertinent printouts of 
medical records from and around the time of the surgery, but 
there is no documented determination that the claims file now 
contains the complete set of available VA records associated with 
that surgery.  As the matter must be remanded for additional 
development anyhow, and as the Veteran had specifically contended 
that the documentation of the pertinent surgery in the clams file 
was incomplete, the Board believes it is reasonable to seek the 
previously requested determination to ensure that the evidence of 
record is complete.

The Board is under a duty to ensure compliance with the terms of 
its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).

Accordingly, the case is REMANDED for the following action:

1.  A specific determination should be 
documented in the claims file as to whether 
the claims file now contains the complete set 
of the records associated with the Veteran's 
September 1997 VA neck surgery.

2.  The April 2010 VA psychological 
examination report links current mental 
disability to medical problems associated 
with the September 1997 VA neck surgery.  
Thus, the Veteran should be afforded an 
examination by an appropriate specialist for 
the purpose of determining whether there was 
any (i) carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault on the part of the VA 
facility care or medical treatment or (ii) an 
event not reasonably foreseeable (not an 
expected consequence of the surgery) that 
caused or aggravated any such medical 
pathology.  A complete rationale for the 
opinion expressed should be provided.  This 
medical determination may be accomplished 
together with the other medical 
determinations requested below, however it is 
imperative that a determination regarding 
whether there was fault or an unforeseeable 
event be made regardless of the answers to 
the other medical questions answered below.  
(If the Veteran declines to report for a new 
examination, a medical opinion should 
nevertheless be obtained based upon the 
available information in the claims-file).

3.  The Veteran should be afforded a new 
examination by an appropriate specialist for 
the purpose of determining whether the 
Veteran has any current disability that is 
etiologically related to cardiovascular 
disruption associated with the VA surgery 
performed in September 1997.  This is not a 
request for a determination as to whether the 
Veteran currently has a cardiovascular 
disability related to the September 1997 
surgery, but rather a request for a 
determination as to whether the 
cardiovascular disruption that took place in 
connection with that surgery caused or 
aggravated any current disability, such as 
organic brain injury.  (If the Veteran 
declines to report for a new examination, a 
medical opinion should nevertheless be 
obtained based upon the available information 
in the claims-file).  The claims file should 
be made available to the examiner for review 
in connection with the examination.  After 
examination of the Veteran and review of the 
claims file, the examiner is to express an 
opinion as to:

a)  Is there a 50 percent probability or 
greater that the Veteran incurred a 
chronic disability or suffered additional 
disability as a result of any 
cardiovascular disruption connected with 
the September 1997 VA neck surgery?  If 
so, please describe the degree of 
additional disability.  In answering this 
question, please specifically address 
whether any chronic organic brain injury 
was caused or permanently aggravated by 
any cardiovascular disruption during the 
September 1997 VA neck surgery.

b)  If additional disability did result 
from any cardiovascular disruption 
associated with the surgery, was the 
proximate cause of any such disability or 
aggravation the result of either (i) 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the VA 
facility care or medical treatment or (ii) 
an event not reasonably foreseeable (not 
an expected consequence of the surgery)?  
A complete rationale for the opinion 
expressed should be provided.

4.  The Veteran should be afforded a new 
examination by an orthopedic specialist for 
the purpose of determining whether the 
Veteran has any current neck disability that 
is etiologically related to the VA surgery 
performed in September 1997.  (If the Veteran 
declines to report for a new examination, a 
medical opinion should nevertheless be 
obtained based upon the available information 
in the claims- file).  The claims file should 
be made available to the examiner for review 
in connection with the examination.  After 
examination of the Veteran and review of the 
claims file, the examiner is to express an 
opinion as to:

a)  Is there is a 50 percent probability 
or greater that the Veteran incurred a 
chronic neck disability or suffered 
additional neck disability as a result of 
the September 1997 VA neck surgery?  If 
so, please describe the degree of 
additional disability.  In answering this 
question, please directly address whether 
any current orthopedic disability of the 
neck was incurred or aggravated as a 
result of the September 1997 VA neck 
surgery.

b)  The examiner is asked to specifically 
address the Veteran's use of a cervical 
collar.  The record reflects that the 
Veteran began to wear a cervical collar 
immediately following the September 1997 
surgery and has regularly worn a cervical 
collar since that time.  Please clearly 
discuss the medical purpose served by the 
cervical collar and explain the relevance 
of the use of the collar, if any, to the 
answer to item (a) above.

c)  If additional neck disability did 
result from the surgery, the examiner 
should offer an opinion as to whether the 
proximate cause of any such disability or 
aggravation was the result of either (i) 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the VA 
facility care or medical treatment or (ii) 
an event not reasonably foreseeable (not 
an expected consequence of the surgery).  
A complete rationale for the opinion 
expressed should be provided.

5.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the claims on appeal.  The 
Veteran and his representative should then be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


